       Case 1:19-cv-10078-VEC-KNF Document 26 Filed 08/31/20 Page 1 of 2

            LEE LITIGATION GROUP, PLLC
                         148 WEST 24TH STREET, EIGHTH Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com



                                                                              August 31, 2020
Via ECF
The Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:     Veleva v. Tamburi Trattoria Ltd., et al.
                       Case No. 19-cv-10078

Dear Judge Caproni:

       We are counsel to Plaintiff in the above-referenced matter and write in response to the
Court’s Order dated August 10, 2020 at Dkt. 22.

        Pursuant to the Court’s Order, Plaintiff has applied for an obtained a certificate of default
against Defendant Tamburi Trattoria, and are in the process of filing its application for a default
judgment against Defendant Tamburi Trattoria, consistent with the procedures described in
Attachment A to the undersigned’s Individual Practices in Civil Cases.

        As to service of the summons and amended complaint on Defendant Fabio Camardion,
due to the COVID-19 Pandemic and resulting business closures, the undersigned has been unable
to serve Mr. Camardion at his place of business. However, Mr. Camardion is represented in a
similar federal wage and hour litigation in this district against one of his other restaurants (Sahiti
v. Tarentum Ltd., et al. 19-cv-7377, currently pending before Hon. Analisa Torres, U.S.D.J.) by
the law firm of Dunnington, Bartholow & Miller, LLP (“Dunnington”). The undersigned has
had several discussions with Robert Swetnick, Esq., an attorney at Dunnington, regarding this
matter. Although he has stated that he is not authorized to accept service on behalf of Mr.
Camardion, by email dated May 29, 2020 the undersigned served a copy of the Amended
Complaint upon Mr. Camardion, by delivering same to Dunnington (via Mr. Swetnick by email),
see attached Certificate of Service. The undersigned has followed up with Mr. Swetnick further,
to no avail.

         In view of the foregoing, and as Mr. Camardion clearly has notice of the subject litigation
by the service upon the law firm representing him in Sahiti, we respectfully request either (i) that
the Court deem service upon Mr. Camardion through Mr. Sweatnick at Dunnington valid service,
or (ii) extend the date by which Plaintiff may serve Mr. Camardion by 30 days, so that we may
further attempt to serve him at his business address.
      Case 1:19-cv-10078-VEC-KNF Document 26 Filed 08/31/20 Page 2 of 2




      We thank the Court for its kind consideration and understanding of the service difficulties
encountered in these unprecedented times.


Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    all parties via ECF




                                          Page 2 of 3
